Case 2:19-mj-00359-MAT Document 3 Filed 10/01/19 Page 1 of 8

+

AO 93 (Rev. 11/13) Search and Seizure Warrant

  
    

 

ey Z nw
wy Ao Cy mcgeny gdeege PY a

UNITED STATES DISTRICT COURE— ip ebay Clerk
“tO06ED Re ceivep

OCT 01 2019 st

for the
Western District of Washington

In the Matter of the Search of ) CLERK (ME SEATTLE
RK US,
(Briefly describe the property to be searched ) By WE N 5 ICT OH eouRr
or identify the person by name and address) ) Case No. M j | q - NCTOW ty
One (1) Twitter account, hosted at premises controlled by )
Twitter, Inc., located at 1355 Market Street, Suite 900, San )

Francisco, CA, more fully described in Attachment A-1 )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

_An application by a federal law enforcement officer or an attomey for the government requests the search
of the following person or property located in the Northern District of California
(identify the person or describe the property to be searched and give its location):

 

One (1) Twitter account, hosted at premises controlled by Twitter, Inc., located at 1355 Market Street, Suite 900,
San Francisco, CA, more fully described in Attachment A-1, incorporated herein by reference

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B-1 for a list of information to be disclosed, incorporated herein by reference.

YOU ARE COMMANDED to execute this warrant on or before August 13, 2019 (not to exceed 14 days)
CI in the daytime 6:00 a.m. to 10:00 p.m. Mat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to any U.S. Magistrate Judge in West. Dist. of Washington
(United States Magistrate Judge)

C Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

for days (not to exceed 30) (1 until, the facts justifying, the later specific date of

fon tr
Date and time issued: 07/30/2019 2:08 pm \
/ Vo

Judge's signature

 

 

City and state: Seattle, Washington United States Magistrate Judge Mary Alice Theiler
Printed name and title

 

 

2019R00675
Case 2:19-mj-00359-MAT Document 3 Filed 10/01/19 Page 2 of 8

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
ZBBA-SE- BI4Z16(| 7 I? oft Sof WM _| sbmitkd electonceally
iC

Inventory made in the presence of :

nfA

 

Inventory of the'property taken and name of any person(s) seized:

Ox ABA MBE C - (1349357403 90172713 — 2214 07-01 - 20 426
“<p

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

pate: 9/30/14 (8 (ped —L—

Executing officer’s signature

sh. et Marta:

Printed name and title

 

 

 

 
Co Oo NT DM B WH DH

MN YN NY NYNYHN Ww
SIA A ROHS F&F FOS RDTRORPAHRAUS

 

 

Case 2:19-mj-00359-MAT Document 3 Filed 10/01/19 Page 3 of 8

ATTACHMENT A-1
Twitter Accounts to be Searched
The electronically stored data, information and communications contained in, related
to, and associated with, including all preserved data for the account associated with the
following: |
od. @0xA3A97B6C, with username “ERRATIC”
(“SUBJECT ACCOUNT’) as well as all other subscriber and log records associated with

| each account, which are located at premises owned, maintained, controlled or operated by

Twitter, Inc., an electronic communications service and/or remote computer service provider

headquartered at 1355 Market Street, Suite 900, San Francisco, California 94103.

Attachment A-1 - 1 : UNITED STATES ATTORNEY
USAO#2019R00675 . . ‘ : 700 STEWART STREET, SUITE 5200
, SEATTLE, WASHINGTON 98101

(206) 553-7970 -
—

NY YN NR NN DY Ww
IANS HER HF SEO TDTABDBREBERAS

co Oo ITD A B WH bw

 

 

N
6

Case 2:19-mj-00359-MAT Document3 Filed 10/01/19 Page 4 of 8

ATTACHMENT B-1
Items to be Seized
I. Information to be disclosed by Twitter, for search:

To the extent that the information described in Attachment A-1 is within the’
possession, custody, or. control of Twitter, Inc. (“Twitter” or “Provider”), regardless of
whether such information is located within or outside of the United States, including any e-
mails, records, files, logs, or information that has been deleted but is still available to
Provider, or has been preserved pursuant to a request made under 18 U.S.C. § 2703(f), the

Provider is required to disclose the following information to the government for each

account or identifier listed in Attachment A-1:

(a) All “Tweets” (message posts) and Direct Messages sent, received, “favorited,” -
or retweeted by the account, including all photographs, video clips, or images
included in those Tweets and Direct Messages, associated with the SUBJECT
ACCOUNT from August 1, 2017 to the present;

(b) All identity and contact information, including full name, email address, |
physical address (including city, state, and zip code), date of birth, gender,
hometown, occupation, and other personal identifiers; .

(c) All past and current usernames, account passwords, and names associated with
the account;

(d) The dates and times at which the account and profile were created, and the
Internet Protocol (“IP”) address at the time of sign-up; |

(e) All IP logs and other documents showing the IP address, date, and time of each |
login to the account;

(f) ~All data and information associated with the profile page, including
photographs, biographies (“bios”), and profile backgrounds and themes;

(g) All photographs and images in the user gallery for the account;

Attachment B-1 - 1 UNITED STATES ATTORNEY
USAO #2019R00675 ‘ 700 STEWART STREET, SUITE 5200
; SEATTLE, WASHINGTON 98101

(206) 553-7970

 
oOo eo SDN HH BR WH PPO Ke

NO NYO BH HD HW Wb
BNRRRRRBENRSERSBRRESH IG

 

 

Case 2:19-mj-00359-MAT Document3 Filed 10/01/19 Page 5 of 8

(h)

(i)

Gj)
(k)
(I)
(m)
(n)

(0)
(p)

(q)

(r)

All location data associated with the account, including all information
collected by the “Tweet With Location” service and information regarding
locations where the account was accessed;

All information about the account’s use of Twitter’s link service, including all
longer website links that were shortened by the service, all resulting shortened
links, and all information about the number of times that a link posted by the
account was clicked; | |

All data and information that has been deleted by the user;

A list of all of the people that the user follows on Twitter (i.e., the user’s
“following” list); |

A list of all users that the account has “unfollowed” or blocked;

All “lists” created by the account, including friend or buddy lists;

All information on the “Who to Follow” list for the account;

All privacy and account settings;

All records of Twitter searches performed by the account, including all past
searches saved by the account;

All information about connections between the account and third-party
websites and applications; |

All records pertaining to communications between Twitter and any person

regarding the user or the user’s Twitter account, including contacts with

' support services, and all records of actions taken, including suspensions of the

account.

The Provider is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.

//
//
Attachment B-1 - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5200

USAO #2019R00675 . SEATTLE, WASHINGTON 98101

(206) 553-7970

 
So CO SI DH NW BW bP He

WN NYNY HY YH WY WN Ee
eC’ A AK HONS FT SF GeO SAAREaBODHROB

 

 

 

Case 2:19-mj-00359-MAT Document 3 Filed 10/01/19 Page 6 of 8

IJ. Information to be seized by the government

All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of Title 18, United States Code, Sections 1028(a)(7)
(Identity Theft); 1028A (Aggravated Identity Theft); 1029(a)(2) (Access Device Fraud); 1030(a)(2),
(4) and (5)(A) (Computer Fraud/Hacking); and 1343 (Wire Fraud), those violations occurring

since at least March 2019 to the present, including, for each account or identifier listed on

Attachment A-l, information pertaining to the following matters:

(a)

(b)

(c)

@)

(e)

(f)

(g)

Evidence of any attempt or plan to engage in computer hacking, intrusion, or
network access activity; access to computers or servers of entities, including
Capital One Financial Corporation (“Capital One”), or Amazon.com, Inc. or .
Amazon Web Services (“A WS”) (collectively, “Amazon’”), or to files,
information, or data related to such entities; the possession, use, or transfer of
authentication credentials or files, information, or data related to such entities,
or otherwise related to stolen property;

Evidence of the development, possession, or use of any code, scripts, or tools
that could be used, whether along or in conjunction with other code, scripts, or
tools, to search for or exploit vulnerabilities in networks or servers;

Evidence of the account user’s true name, identity and use of aliases or
monikers; |

Evidence of the account user’s ownership, use, or access to other online -
accounts, including, but not limited to, email, social media or networking,
cloud storage (e.g., AWS, Azure, Google Drive) accounts;

Evidence of efforts to encrypt data or destroy evidence;

Evidence indicating the account user’s state of mind as it relates to the crime —
under investigation; |

All messages, documents, and profile information, attachments, or other data
that serves to identify any persons who use or access the account specified, or

who exercise in any way any dominion or control over the specified account;

. Attachment B-1 - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5200

USAO #2019R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
0 CO SID NW B WW PO we

MW Nw NY YN Ww
SerIaAaARKORXSECRRRGOER Sos

 

 

Case 2:19-mj-00359-MAT Document 3 Filed 10/01/19 Page 7 of 8

(h)
(i)

i)

(k)

())

- Any address lists or buddy/contact lists associated with the specified account;

All messages, documents and profile information, attachments, or other data
that otherwise constitute or identify the fruits or proceeds, or the
instrumentalities, of the criminal violations of Title 18, United States Code,
described above.

All subscriber records associated with the specified account, including name,
address, local and long distance telephone connection records, or records of
session times and durations, length of service (including start date) and types
of service utilized, telephone or instrument number or other subscriber number
or identity, including any temporarily assigned network address, and means
and source of payment for such service) including any credit card or bank
account number; |

Any and all other log records, including IP address captures, associated with
the specified account;

Any records of communications between Provider, and any person about issues
relating to the account, such as technical problems, billing inquiries, or
complaints from other users about the specified account. This includes, but is
not limited to, records of contacts between the subscriber and Provider’s

support services, as well as records of any actions taken by the provider or

subscriber as a result of the communications.

All messages, documents and profile information, attachments, or other data
that that identify person(s) who communicated with the account user about
matters relating to the offense conduct, as described in paragraph (a), above,

including records that help reveal their whereabouts.

Attachment B-1 - 4 UNITED STATES ATTORNEY
, 700 STEWART STREET, SUITE 5200
USAO #201 9R00675 SEATTLE, WASHINGTON 98101

(206) 553-7970
Nw NY YY HY NY bw ,
eA AKA SRRESEC RRR FE RRB

Co Oe SI DN BR W HO we

 

 

Case 2:19-mj-00359-MAT Document 3 Filed 10/01/19 Page 8 of 8

CERTIFICATE OF AUTHEN TICITY OF DOMESTIC RECORDS
PURSUANT TO FEDERAL RULES OF EVIDENCE 902(11) AND 902(13)
I, _ , attest, under penalties of perjury by the

 

laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this certification is true and correct. I am employed by , and my

title is . I am qualified to authenticate the records attached

 

hereto because J am familiar with how the records were created, managed, stored, and
retrieved. I state that the records attached hereto are true duplicates of the original records in

the custody of . . The attached records consist of

 

[GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of , and they were made by as a
regular practice; and

b. such records were generated by ’s electronic process or
system that produces an accurate result, to wit:

| 1. the records were copied from electronic device(s), storage medium(s),
or file(s) in the custody of : in a manner to ensure that they are true
duplicates of the original records; and

2. the process or system is regularly verified by and

 

at all times pertinent to the records certified here the process and system functioned properly

and normally.
I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of
the Federal Rules of Evidence.

 

Date Signature
Certificate of Authenticity UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5200

USAO0#2019R00675 SEATTLE, WASHINGTON 98101
. (206) 553-7970
